                         United States District Court
                            SOUTHERN DISTRICT OF CALIFORNIA


Marissa Loftis; Marquise Deangelo
Loftis Jr.                                                  Civil Action No. 16cv2300-MMA(MSB)

                                               Plaintiff,
                                        V.
Denise Ramos, Sergeant; J. Ugalde; C.                         JUDGMENT IN A CIVIL CASE
Valadez (Meza); C Davis; Does 1-10


                                             Defendant.


Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the
jury has rendered its verdict.

IT IS HEREBY ORDERED AND ADJUDGED:
that Defendants did not violate Plaintiffs' Fourth Amendment right to be free from unreasonable
seizure.




Date:         10/15/19                                         CLERK OF COURT
                                                               JOHN MORRILL, Clerk of Court
                                                               By: s/ R. Chapman
                                                                                  R. Chapman, Deputy
